DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
1.	Rejections withdrawn in light of the amendments. 
Allowable Subject Matter
2.	Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While, Disser teaches the following: 
1. A system for wirelessly transmitting and receiving safety information, the system comprising: 
a first slave controller (Figs. 2-9, element 40) generating a second safety information by using sensing data obtained from a control target (paragraphs 17-20, 26, “The system of FIG. 2 utilizes a dual microcontroller architecture wherein each node 24, 26 includes a main controller 40 and a supervisory or supplemental controller 42. Each of the main 40 and supervisory 42 controllers independently receive data (i.e., travel of the brake pedal 34, speed of the wheels 14, position of the steering wheel 38, etc.) from each of the relevant vehicle sensors (i.e., the brake pedal sensor 32, wheel speed sensors 30 or steering wheel sensor 36) via the bus 28. The main 40 and supervisory 42 controllers may then each independently process the input data and provide output data or signals (i.e., determining whether the brake motor 22 at any of the wheels 14 should be activated to cause braking force to be applied to the associated wheel 14).”; or paragraph 43, “In order to provide a node 24, 26 that is fail-silent in nature, the main controller 40 and supervisory controller 42 monitor the output of each other”); 
a master controller (Figs. 2-9, element 26) receiving the second safety information through a wireless (paragraph 16-19, “Each remote controller 24 may receive inputs from the central controller 26 via the bus 28, and may carry out various calculations and provide data or information to the other remote controllers 24 and/or to the central controller 26 via the bus 28.”, “Each remote controller 24 and central controller 26 may also include a voting module which communicates to the other remote controllers 24 and the central controller 26 via the bus 28, and which receives output from the voting modules of the other controllers 24, 26 via the bus 30. ”) channel when the first slave controller operates normally (paragraph 14-25, 49, “The AND gates 70a, 70b are configured such that the output of the AND gates 70a, 70b are a digital low signal, or a "0," unless both of the inputs are digital high signals or "1"s. The default output for the digital output 68 is normally a benign signal (with respect to an AND gate), for example a digital "1." Thus, when the main controller 40 seeks to upload its data to the bus 28, the transmit enable lines 60a, 60b switch to a "1" as outlined above. When the digital output 68 is also a "1," the output of the AND gates 70a, 70b are "1"s and transmission from the communication controller 44 to the transceivers 48a, 48b is enabled.”); and 
a second slave controller (Figs. 2-9, element 42) receiving the second safety information from the first slave controller when an error occurs in the first slave controller and transmitting the second safety information, received from the first slave controller, to the master controller through the wireless channel (paragraph 43-47, “In order to provide a node 24, 26 that is fail-silent in nature, the main controller 40 and supervisory controller 42 monitor the output of each other. If one controller 40, 42 determines that the other controller 40, 42 is outputting invalid or improper data, that controller 40, 42 is shut down by an output of the other. In other words, the output of the main controller 40 can be silenced, turned off, overridden or superseded by the supervisory controller 42, and the output of the supervisory controller 42 can be similarly controlled by the main controller 40.”; paragraph 55, “Thus, the digital output 66, 68 of each controller 40, 42 is a signal indicating whether that controller 40, 42 believes there is agreement (i.e., within a specified range) or disagreement (within a specified range) between the main 40 and supervisory 42 controllers. If that controller 40, 42 believes there is disagreement, its digital output 66, 68 causes the signal fed to the transceivers 48a, 48b, 50a, 50b to indicate data transfer over the appropriate transmit lines 52a, 52b, 54a, 54b should be blocked or ignored. In this manner, each node 24, 26 is fail-silent to ensure that each node or controller 24, 26 provides the correct output or command, or does not provide any output or command to provide fail silence in the value domain.”; OR, paragraph 46, “In addition, each controller 40, 42 can monitor the timing of the data provided on the bus 28 by the other controller. For example, each controller 40, 42 may have an expected timing pattern relating to the timing or manner in which the controller 40, 42 is expected to provide data to the bus 28. If a controller 40, 42 sufficiently deviates from its expected timing pattern, this can be taken as evidence of faulty operation of the controller 40, 42.”). 

Disser fails to disclose all the claimed features of applicant’s instant invention, specifically including: 
A system for wirelessly transmitting and receiving safety information, the system comprising: 
a first slave controller configured to generate a second safety information by using sensing data obtained from a first control target; 
a master controller configured to receive the second safety information through a wireless channel when the first slave controller operates normally; and 
a second slave controller configured to receive the second safety information from the first slave controller when an error occurs in the first slave controller and transmit the second safety information, received from the first slave controller, to the master controller through the wireless channel, 
wherein the second slave controller is configured to generate the second safety information by using sensing data obtained from a second control target connected to the second slave controller and transmit the second safety information of the second slave controller to the master controller, the second control target different than the first control target, and 
wherein the second slave controller is configured to receive the second safety information of the first slave controller from the first slave controller when the error occurs in the first slave controller, and transmit the second safety information of the firstPage 2 of 11Serial No. 16/434,807Atty Docket No. 15366-000005-US Response to Office Action dated: 6 May 2022slave controller on behalf of the first slave controller to the master controller through the wireless channel.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896